Exhibit 10.1

 

THIRD AMENDMENT TO SUBLEASE

 

THIS THIRD AMENDMENT TO SUBLEASE (the “Third Amendment”) made as of the 3rd day
of November, 2010, by and between ARAMIS INC., a Delaware corporation, and a
wholly-owned subsidiary of THE ESTÉE LAUDER COMPANIES INC., having an address at
767 Fifth Avenue, New York, New York 10153 (“Sublandlord”), and RSL MANAGEMENT
CORP., a Delaware corporation, having an address at 767 Fifth Avenue, New York,
New York 10153 (“Subtenant”).

 

W I T N E S S E T H

 

WHEREAS, by that certain Lease dated as of July 10, 2003, between 767 Fifth
Avenue, LLC (“Landlord”), as landlord, and Sublandlord, as tenant, as amended
pursuant to (i) that certain First Amendment to Lease dated as of April 1, 2004,
between Landlord and Sublandlord, (ii) that certain Second Amendment to Lease
dated as of December 28, 2004, between Landlord and Sublandlord, and (iii) that
certain Third Amendment to Lease dated as of January 5, 2007, between Landlord
and Sublandlord (as amended, the “Prime Lease”), Prime Landlord leased to
Sublandlord certain premises (the “Premises”), more particularly described in
the Prime Lease, located on the 37th through 43rd floors, the 45th and 46th
floors, the 6th floor, and concourse and basement levels of the building
situated in the Borough of Manhattan, City, County and State of New York and
known by the street address 767 Fifth Avenue, New York, New York 10153 (the
“Building”), for a term expiring at noon on March 31, 2020.

 

WHEREAS, Subtenant is subleasing from Sublandlord a portion of the Premises (the
“Demised Premises”) pursuant to that certain Agreement of Sublease dated as of
April 1, 2005, between Sublandlord and Subtenant as amended pursuant to (i) that
certain First Amendment To Sublease dated as of February 28, 2007, between
Sublandlord and Subtenant, and (ii) that certain Second Amendment To Sublease
dated as of January 27, 2010, between Sublandlord and Subtenant, (collectively
hereinafter the “Existing Sublease”) for a term expiring at 11:59 pm on
March 30, 2020.

 

WHEREAS, pursuant to the Second Amendment To Sublease, Subtenant and
Sublandlord, among other things, agreed to certain modifications to the areas
comprising Suite 4200 of the Building and to the Fixed Rent.

 

WHEREAS, Sublandlord and Subtenant desire to modify and amend the Existing
Sublease as hereinafter provided, and the Existing Sublease, as the same is
amended by this Third Amendment, is hereinafter referred to as the “Sublease”.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the adequacy and receipt of
which are hereby acknowledged, Sublandlord and Subtenant hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

1.                                       Definitions.  All capitalized terms
used herein shall have the meanings ascribed to them in the Existing Sublease
unless otherwise specifically set forth herein to the contrary.

 

2.                                       Modifications of the areas comprising
Suite 4200 of the Building and the Fixed Rent.  The parties acknowledge and
agree to the following:

 

a. Effective as of September 1, 2010, the areas comprising Suite 4200 of the
Building were modified to consist of the areas, as and where shown on Exhibit A
attached hereto and made a part hereof, as follows:

 

(1) the Surrendered Space consisting of 496 rentable square feet;

 

(2) the Demised Premises consisting of 7,019 rentable square feet; and

 

(3) the additional office space consisting of 3,314 rentable square feet

 

b. Effective as of September 1, 2010, the following took effect:

 

(1) the Fixed Rent was modified as follows:

 

(i) for the period commencing September 1, 2010 and ending September 30, 2012
the Fixed Rent is $626,904.54 per annum payable in equal monthly installments of
$52,242.04; and

 

(ii) for the period commencing on October 1, 2012 and ending upon expiry of the
Extension Term, the Fixed Rent shall be $698,962.44 per annum payable in equal
monthly installments of $58,246.87  per month.

 

(2) the Subtenant’s Proportionate Share was increased to 18.51%; and the
Subtenant’s Proportionate Share of the Additional Rent with respect to Services
supplied solely to Suite 4200 of the Building (exclusive of the Surrendered
Space) as set forth in Subsection 6 B of the Existing Sublease was increased to
67.93%.

 

c.  The monthly installments of Fixed Rent shall be payable in advance on the
first day of each and every calendar month during the Extension Term.

 

3.                                       Representation Regarding Sublease. 
Each of Sublandlord and Subtenant represents and warrants to the other that the
Sublease is in full force and effect and represents the entire agreement between
Sublandlord and Subtenant with respect to the Demised Premises, and there are no
other amendments, modifications or supplements thereto, or any other
understandings, contracts, agreements or commitments of any kind whatsoever,
whether oral or written.

 

4.                                       Broker Representation.  Each party
hereto covenants, warrants and represents to the other party that it has had no
dealings, conversations or negotiations with any broker concerning the execution
and delivery of this Amendment.  Each party hereto agrees to defend, indemnify
and hold harmless the other party against and from any claims

 

2

--------------------------------------------------------------------------------


 

for any brokerage commissions and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and disbursements, arising out of the indemnifying party’s breach of its
respective representations and warranties contained in this Paragraph 4.

 

5.                                       No Implied Amendment.  Except as
expressly set forth in this Amendment, the terms and conditions of the Sublease
shall continue in full force and effect without any change or modification and
shall apply for the balance of the term of the Sublease.  In the event of a
conflict between the terms of the Sublease and the terms of this Amendment, the
terms of this Amendment shall govern.

 

6.                                       Amendment.  This Amendment shall not be
altered, amended, changed, waived, terminated or otherwise modified in any
respect or particular, and no consent or approval required pursuant to this
Amendment shall be effective, unless the same shall be in writing and signed by
or on behalf of the party to be charged.

 

7.                                       Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
to their respective heirs, executors, administrators, successors and permitted
assigns.

 

8.                                       Merger.  All prior statements,
understandings, representations and agreements between the parties, oral or
written, are superseded by and merged in the Sublease as amended by this
Amendment, which alone fully and completely expresses the agreement between them
in connection with this transaction and which is entered into after full
investigation, neither party relying upon any statement, understanding,
representation or agreement made by the other not embodied in the Sublease.

 

9.                                       Governing Law.  This Amendment shall be
interpreted and enforced in accordance with the laws of the state of New York.

 

10.                                 Severability.  If any provision of this
Amendment shall be unenforceable or invalid, the same shall not affect the
remaining provisions of this Amendment and to this end the provisions of this
Amendment are intended to be and shall be severable.

 

11.                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument.

 

12.                                 Authority.  Subtenant and Sublandlord, and
each of the persons executing this Amendment on behalf of Subtenant and
Sublandlord, do hereby warrant that the party for which they are executing this
Amendment has full right and authority to enter into this Amendment, and that
any person signing on behalf of such party is authorized to do so.

 

13.                                 No Offer.  This Amendment shall not be
binding upon either party unless and until it is fully executed and delivered to
both parties.

 

3

--------------------------------------------------------------------------------


 

14.                                 Captions.  The captions preceding all of the
paragraphs of this Amendment are intended only for convenience of reference and
in no way define, limit or describe the scope of this Amendment or the intent of
any provision hereof.

 

IN WITNESS WHEREOF, Sublandlord and Subtenant, and for the purpose of ratifying
the GUARANTEE OF SUBLEASE for the Extension Term, the Guarantor, have executed
this Amendment as of the date and year first above written.

 

SUBLANDLORD:

 

SUBTENANT:

ARAMIS INC.

 

RSL MANAGEMENT CORP.

 

 

 

 

 

 

By:

/s/Richard W. Kunes

 

By:

/s/Jacob Z. Schuster

Name:

Richard W. Kunes

 

Name:

Jacob Z. Schuster

Title:

Executive Vice President and CFO

 

Title:

President

 

 

 

 

 

 

 

 

RONALD S. LAUDER, Guarantor

 

 

 

 

 

 

By:

/s/Ronald S. Lauder

 

 

Name:

Ronald S. Lauder

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Diagram of Floor Plan

 

5

--------------------------------------------------------------------------------

 